
	

114 HR 5110 IH: Protecting Families from Lead Act of 2016
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5110
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Kildee introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Safe Drinking Water Act to lower the action level for lead in drinking water to 5
			 parts per billion by the end of 2026, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Families from Lead Act of 2016. 2.To lower the action level for lead in drinking water Section 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended by adding at the end the following new paragraph:
			
 (16)Lead in drinking waterThe Administrator shall revise the national primary drinking water regulation for lead to ensure that—
 (A)not later than December 31, 2020, the action level for lead in drinking water is not more than 10 parts per billion; and
 (B)not later than December 31, 2026, the action level for lead in drinking water is not more than 5 parts per billion.
					.
		
